The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “rotary cleaning unit” in Claims 1, 11, 13-17, and 20, and “driving unit” in Claims 15, 17, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iles et al. US 2013/0086769 (hereafter Iles et al.).

Regarding Claim 1, Iles et al. anticipates:
1. A vacuum cleaner (canister vacuum cleaning appliance, Paragraph [0033]), comprising: 
a cleaner body (canister body of canister vacuum cleaning appliance); and 
a suction nozzle (cleaner head 10) connected to the cleaner body (through hose and handle portion of canister vacuum), 
wherein the suction nozzle comprises:
a housing (main body 12) defining an opening (suction opening 34) at a front portion of the housing (Figure 3 and Figure 7), and 
a rotary cleaning unit (rear agitator 62) located inside of the housing and configured to rotate relative to the housing (Figure 7), at least a portion of the rotary cleaning unit being exposed through the opening of the housing (Figure 3), and 
wherein the rotary cleaning unit comprises:
a nozzle body (cylindrical body 70) rotatably coupled to an inside of the housing, the nozzle body having a cylindrical shape (Figures 3 and 7), and 
a plurality of fiber filaments (bristles 72) and a plurality of metal filaments (metallic bristles 72, Paragraph [0059]) disposed on an outer circumferential surface of the nozzle body (Figure 7).  

Regarding Claim 15, Iles et al. anticipates:
15. The vacuum cleaner of claim 1, wherein the suction nozzle (cleaner head 12) further comprises a driving unit (drive mechanism 80) coupled to the housing (main body 12) and including a motor (motor 80) located on one side (inside motor housing 84, Figure 1) of the 15rotary cleaning unit (rear agitator 62) and a gear portion (first drive member 86 - can be a gear arrangement, Paragraph [0025]) transmitting power of the motor to the rotary cleaning unit.  

Regarding Claim 19, Iles et al. anticipates:
19. The vacuum cleaner of claim 1, wherein the plurality of metal filaments (metallic bristles 72, Paragraph [0059]) extends along a longitudinal direction, a circumferential direction or a spiral direction (spiral – Figure 3) of 15the nozzle body (cylindrical body 70).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. US 2013/0086769 (hereafter Iles et al.) in view of Urano JP 2002136457 A (hereafter Urano et al.).

Regarding Claim 2, Iles et al. teaches:
2. The vacuum cleaner of claim 1, wherein each metal filament comprises: 
a fiber filament (bristles 72); and 
a conductive coating layer (composite material, Paragraph [0017]) disposed on an outer circumferential surface of the fiber filament (see discussion below).

Iles et al. discloses a vacuum cleaner with bristle filaments formed of metallic, carbon fibre, plastics, natural and composite material.  Iles et al. does not specifically disclose a conductive coating disposed on an outer circumferential surface of the fiber filament as claimed. The reference Urano discloses a vacuum cleaner with bristle filaments formed of stainless steel, acrylic, or nylon that include a conductive membrane of Cu9S5 on the surface of the fiber to provide electrical conduction, Paragraphs [0039] and [0046].  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the bristle filaments of the Iles et al. device to be formed with a conductive coating layer such as Cu9S5 with the motivation to provide to provide a conductive filament with a softer and less abrasive bristle such as a bristle with a nylon or acrylic core.

Regarding Claim 3, Urano teaches:
3. The vacuum cleaner of claim 2, wherein the conductive coating layer (Cu9S5 on the surface of the fiber to provide electrical conduction, Paragraphs [0039] and [0046]) comprises brass or digenite (Cu9S5)( Cu9S5, Paragraphs [0039] and [0046]).  

Regarding Claim 4, Urano teaches:
4. The vacuum cleaner of claim 2, wherein an average thickness of the conductive coating layer (Cu9S5 on the surface of the fiber to provide electrical conduction, Paragraphs [0039] and [0046]) is from 0.3 to 1.0 µm.  

 Urano discloses substantially all the limitations of the claim(s) including a Cu9S5 conductive coating on bristles.  Urano does not disclose an average thickness of the layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a layer thickness from 0.3 to 1.0 µm with the motivation to provide a thickness that provides sufficient electrical conductivity yet allows the bristle to remain flexible, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. US 2013/0086769 (hereafter Iles et al.).

Regarding Claim 5, Iles et al. teaches:
5. The vacuum cleaner of claim 1, wherein an average thickness of the plurality of metal filaments (metallic bristles 72, Paragraph [0059]) is from 220 to 260 deci-Tex (dTex)(at least 150 µm, Paragraph [0020])(see discussion below).  

Iles et al. discloses substantially all the limitations of the claim(s) including metal filaments with a thickness of at least 150 µm.  Iles et al. does not disclose the thickness in dTex units.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a thickness from 220-260 deci-Tex with the motivation to provide a desired bristle stiffness or flexibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 6, Iles et al. teaches:
6. The vacuum cleaner of claim 1, wherein a ratio of a number of the plurality of metal filaments to a total number of the plurality of fiber filaments and the plurality of metal filaments is greater than or equal to 2.5% (see discussion below).  

Iles et al. discloses substantially all the limitations of the claim(s) including a plurality of types of bristles including both metal filaments and fiber filaments in Paragraph [0021].  Iles et al. does not disclose a ratio of a number of the plurality of metal filaments to a total number of the plurality of fiber filaments and the plurality of metal filaments.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a ratio greater than or equal to 2.5% with the motivation to concurrently provide a desired static dissipation and a desired bristle stiffness or flexibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Iles et al. teaches:
7. The vacuum cleaner of claim 1, wherein a ratio of an area of the plurality of metal filaments to a total area of the outer circumferential surface of the nozzle body is greater than or equal to 2.5% (see discussion below).  

Iles et al. discloses substantially all the limitations of the claim(s) including a plurality of types of bristles including both metal filaments and fiber filaments in Paragraph [0021].  Iles et al. does not disclose a ratio of an area of the plurality of metal filaments to a total area of the outer circumferential surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a ratio greater than or equal to 2.5% with the motivation to concurrently provide a desired static dissipation and a desired bristle coverage, stiffness, and flexibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 8, Iles et al. teaches:
8. The vacuum cleaner of claim 1, wherein an electric resistance of a single metal filament (a single bristle of the metallic bristles 72, Paragraph [0059]) of the plurality of metal filaments is less than or equal to 100 kΩ (lower than 1 Ω/sq, Paragraph [0018])(see discussion below).
   
Iles et al. discloses substantially all the limitations of the claim(s) including an electrical resistance of the pile between 1x10-5 and 1x1012/sq. in Paragraph [0018].  Iles et al. does not provide an electric resistance with the same units as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a filament, such as a metallic filament, that would obviously have an electrical resistance less than 100 kΩ with the motivation to concurrently provide a desired static dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 9, Iles et al. teaches:
9. The vacuum cleaner of claim 1, wherein a tensile strength of a single metal filament of the plurality of metal filaments is greater than or equal to 3.5 centi-Newton/deci-Tex (cN/dTex)(see discussion below).  

Iles et al. discloses substantially all the limitations of the claim(s) including metal filaments with a thickness of at least 150 µm.  Iles et al. does not disclose the thickness in dTex units and therefore Iles et al. does not disclose a tensile strength of a single metal filament.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a thickness and metallic material with a tensile strength greater than or equal to 3.5 centi-Newton/deci-Tex with the motivation to provide a desired bristle stiffness or flexibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 10, Iles et al. teaches:
10. The vacuum cleaner of claim 1, wherein a tensile elongation of a single metal filament of the plurality of metal filaments corresponds to 33 to 45% of a length of the single metal filament (see discussion below).

Iles et al. discloses substantially all the limitations of the claim(s) including metal filaments with a thickness of at least 150 µm.  Iles et al. does not disclose the thickness in dTex units and therefore Iles et al. does not disclose a tensile elongation of a single metal filament.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a thickness and metallic material with a tensile elongation corresponds to 33 to 45% of a length of a single metal filament with the motivation to provide a desired bristle stiffness or flexibility, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
  
Regarding Claim 11, Iles et al. teaches:
11. The vacuum cleaner of claim 1, wherein a surface resistance value of the rotary cleaning unit (rear agitator 62) is from 1 x 102 to 1 x 103Ω/10cm (1x10-5 to 1x1012 Ω/sq, Paragraph [0018])(see discussion below).   

Iles et al. discloses substantially all the limitations of the claim(s) including an electrical resistance of the pile between 1x10-5 and 1x1012/sq. in Paragraph [0018].  Iles et al. does not provide an electric resistance with the same units as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a filament, such as a metallic filament, that would obviously have an with a surface resistance value from 1 x 102 to 1 x 103Ω/10cm with the motivation to concurrently provide a desired static dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 12, Iles et al. teaches:
12. The vacuum cleaner of claim 1, wherein a specific resistance value of the plurality of metal filaments is 1 x10-1 to 1 x 10-2Ω/ 10cm (lower than 1 Ω/sq, Paragraph [0018])(see discussion below).  

Iles et al. discloses substantially all the limitations of the claim(s) including an electrical resistance of the pile between 1x10-5 and 1x1012/sq in Paragraph [0018]. Iles et al. does not provide an electric resistance with the same units as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a filament, such as a metallic filament, that would obviously have an electrical resistance less than 1 x10-1 to 1 x 10-2Ω/ 10cm with the motivation to concurrently provide a desired static dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. US 2013/0086769 (hereafter Iles et al.) in view of Isley et al. US 2016/0183749 (hereafter Isley et al.).

Regarding Claim 14, Iles et al. teaches:
14. The vacuum cleaner of claim 1, wherein the rotary cleaning unit comprises:
a strap portion (see discussion below) that includes the plurality of fiber filaments; and 
an antistatic portion that includes both of the plurality of fiber filaments (bristles 72) and the plurality of metal filaments (metallic bristles 72, Paragraph [0059]), and 
wherein the strap portion and the antistatic portion each extend at least one of in a lengthwise direction of the nozzle body, a circumferential direction of the nozzle body, or a spiral direction of the nozzle body.    

Iles et al. discloses substantially all the limitations of the claim(s) including a plurality of fiber filaments and a plurality of metal filaments.  Iles et al. does not disclose a strap portion as claimed.  The reference Isley et al. discloses a strap portion (sealing material 52) in addition to the antistatic portion.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Iles et al. invention to include a strap portion as disclosed by Isley et al. with the motivation to improve the suction of the device by adding a sealing element to the nozzle body.

The reference Isley et al. discloses:
… a strap portion (sealing material 52) that includes the plurality of fiber filaments; and 
an antistatic portion that includes both of the plurality of fiber filaments (bristle strips 46) and the plurality of metal filaments (carbon-fibre, Paragraph [0051]), and 
wherein the strap portion and the antistatic portion each extend at least one of in a lengthwise direction of the nozzle body (core 42), a circumferential direction of the nozzle body, or a spiral direction of the nozzle body (spiral, Figure 2).    

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. US 2013/0086769 (hereafter Iles et al.) in view of Gaser et al. US 2004/0031117 (hereafter Gaser et al.).

Regarding Claim 16, Iles et al. teaches:
16. The vacuum cleaner of claim 15, wherein the rotary cleaning unit (rear agitator 62) further 54Attorney Docket No.: 20519-0502002Client Ref: 18LWV004US01D1/PO19-00186USD1comprises a protrusion (see discussion below) protruding from an inner circumferential surface of the nozzle body (cylindrical body 70) to have a rectangular cross-sectional shape, and extending in a straight to both ends along a longitudinal direction of the nozzle body (see discussion below).  

Iles et al. discloses a rear agitator 62 with a cylindrical body 70 that is driven by motor 80 through a gear or pulley connection.  Iles et al. does not disclose how the cylindrical body 70 is connected to the gear or pulley that would allow it transmit the torque necessary to perform the cleaning operation.  The reference Gaser et al. discloses a brush roll 16 with a cylindrical hub 18 that is designed to provide a torque connection to a powered motor (Abstract).  As disclosed in Paragraph [0021], Gaser et al. provides a solution for the torque connection with equally spaced alternating ridges and grooves shown at 26 and 28 to form a splined interior that extends throughout the length of the interior of the cylindrical hub.  Gaser et al. then discloses the connection of the end cap 34 to the cylindrical hub for powered operation.  It would have been obvious to one with ordinary skill in the art at the time of filing to modify cylindrical body 70 of the IIes et al. brush to include protrusions and grooves as taught by Gaser et al. to form a splined connection with the motivation to create a high torque connection between the bush body and the driving source that does not slip.

Regarding Claim 17, Iles et al. teaches:
517. The vacuum cleaner of claim 16, wherein a surface (end of rear agitator 62 with first driven member 92) facing a circumferential direction of the nozzle body among the protrusion (see discussion below) is engaged with (through first driven member 92) the driving unit (drive mechanism 80) to rotate the rotary cleaning unit.

As previously presented in Claim 16, it would have been obvious to modify the Iles et al. device to include protrusion that provide a torque connection to the motor of the driving unit to prevent slippage between the brush and motor during operation.  

Regarding Claim 18, Iles et al. teaches:
18. The vacuum cleaner of claim 17, wherein the surface (end of rear agitator 62 with first driven member 92) facing the 10circumferential direction of the nozzle body (cylindrical body 70) is coupled by rotation with (through first driven member 92) the gear portion (first drive member 86 - can be a gear arrangement, Paragraph [0025]) to receive power of the motor (motor 80)(Figure 5).  

Regarding Claim 20, Iles et al. teaches:
20. A vacuum cleaner (canister vacuum cleaning appliance, Paragraph [0033]), comprising: 
a cleaner body (canister body of canister vacuum cleaning appliance) including a suction motor and a handle; and 
  Client Ref: 18LWV004US01D1/PO19-00186USD1a suction nozzle (cleaner head 10) connected to the cleaner body (through hose and handle portion of canister vacuum), 
wherein the suction nozzle comprises: 
a housing (main body 12) defining an opening (suction opening 34) at a front portion of the housing (Figure 3 and Figure 7); 
a rotary cleaning unit (rear agitator 62) located inside of the housing and configured to rotate 5relative to the housing (Figure 7), at least a portion of the rotary cleaning unit being exposed through the opening of the housing (Figure 3); and 
a driving unit (drive mechanism 80) coupled to the housing and including a motor (motor 80) located on one side (inside motor housing 84, Figure 1) of the rotary cleaning unit and a gear portion (first drive member 86 - can be a gear arrangement, Paragraph [0025]) transmitting power of the motor to the rotary cleaning unit, 
10wherein the rotary cleaning unit comprises: 
a nozzle body (cylindrical body 70) rotatably coupled to an inside of the housing (Figure 7), the nozzle body having a cylindrical shape (Figure 7); 
a protrusion (see discussion below) protruding from an inner circumferential surface of the nozzle body to have a rectangular cross-sectional shape, and extending in a straight to 15both ends along a longitudinal direction of the nozzle body (see discussion below); and 
a plurality of fiber filaments and a plurality of metal filaments (metallic bristles 72, Paragraph [0059]) disposed on an outer circumferential surface of the nozzle body (Figures 3 and 7), 
wherein a surface (end of rear agitator 62 with first driven member 92) facing a circumferential direction of the nozzle body among the protrusion is engaged with the driving unit (through first driven member 92) to rotate the rotary cleaning unit.

Iles et al. discloses a rear agitator 62 with a cylindrical body 70 that is driven by motor 80 through a gear or pulley connection.  Iles et al. does not disclose how the cylindrical body 70 is connected to the gear or pulley that would allow it transmit the torque necessary to perform the cleaning operation.  The reference Gaser et al. discloses a brush roll 16 with a cylindrical hub 18 that is designed to provide a torque connection to a powered motor (Abstract).  As disclosed in Paragraph [0021], Gaser et al. provides a solution for the torque connection with equally spaced alternating ridges and grooves shown at 26 and 28 to form a splined interior that extends throughout the length of the interior of the cylindrical hub.  Gaser et al. then discloses the connection of the end cap 34 to the cylindrical hub for powered operation.  It would have been obvious to one with ordinary skill in the art at the time of filing to modify cylindrical body 70 of the IIes et al. brush to include protrusions and grooves as taught by Gaser et al. to form a splined connection with the motivation to create a high torque connection between the bush body and the driving source that does not slip.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with conductive bristles.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MARC CARLSON/Primary Examiner, Art Unit 3723